EXHIBIT 10.2

REAL GOODS SOLAR, INC.

EMPLOYEE STOCK OPTION AGREEMENT

This Stock Option Agreement set forth below (this “Agreement”) is dated as of
the date of grant set forth below and is between Real Goods Solar, Inc., a
Colorado corporation (“Real Goods”), and the individual named below (the
“Grantee”).

Real Goods has established its 2008 Long-Term Incentive Plan (the “Plan”) to
advance the interests of Real Goods and its shareholders by providing incentives
to certain eligible persons who contribute significantly to the strategic and
long-term performance objectives and growth of Real Goods and any parent or
subsidiary of Real Goods.

This Agreement evidences an option grant as follows:

 

Granted to:

Number of Shares:

Effective Date of Grant:

Expiration Date:

This Employee Stock Option Agreement shall expire on the seventh anniversary of
the Effective Date of Grant (the “Expiration Date”), and the Grantee shall have
no further rights hereunder as of the Expiration Date.

Exercise Price per Share:

Vesting Dates:

Five percent (5.00%) of the shares shall vest on the last day of each calendar
quarter occurring after the Effective Date of Grant (each a “Vesting Date”)
provided that the Grantee has been continuously employed by Real Goods from the
Effective Date of Grant through the applicable Vesting Date. The first Vesting
Date shall be             , and the Grantee shall be fully vested on
            . Vesting stops if Grantee ceases to be employed by Real Goods.
Notwithstanding the foregoing, one hundred percent (100%) of the unvested shares
shall vest immediately prior to the consummation of a Change of Control (as
defined in Section 17 below) of Real Goods provided that the Grantee is employed
by Real Goods on the date the Change of Control is consummated.

Deadline for Acceptance:

If this Employee Stock Option Agreement is not signed by the Grantee and
returned to the Stock Plan Administrator within 5 business days from date of
delivery to the Grantee, then this Employee Stock Option Agreement and the
Option Shares shall be considered withdrawn.

Pursuant to the provisions of the Plan, the Board of Directors of Real Goods
(the “Board”) or a Committee designated by the Board (the “Committee”) has full
power and authority to direct the execution and delivery of this Agreement in
the name and on behalf of Real Goods. The Board or the Committee authorized the
execution and delivery of this Agreement. All capitalized terms not otherwise
defined in this Agreement have the same meaning given such capitalized terms in
the Plan.



--------------------------------------------------------------------------------

The parties agree as follows:

Section 1. Grant of Stock Option; Term. Subject and pursuant to all terms and
conditions stated in this Agreement and in the Plan, Real Goods hereby grants to
Grantee an option (the “Option”) to purchase the number of shares (the “Option
Shares”) of Real Goods’ Class A Common Stock, par value $.0001 per share (the
“Common Shares”), set forth above, at the exercise price set forth above. Except
as otherwise provided in this Agreement or the Plan, the Option may not be
exercised after the close of business on the expiration date set forth above.
Grantee hereby accepts the Option on such terms and conditions, including,
without limitation, the confidentiality and noncompete provisions set forth in
Section 8 of this Agreement. The Option is a Nonqualified Stock Option (as such
term is defined in the Plan). Grantee shall, subject to the limitations of this
Agreement and the Plan, have the right to exercise the Option by purchasing all
or any part of the vested Option Shares then available for purchase under the
vesting schedule set forth above (less any Option Shares previously purchased
upon exercise of this Option).

Section 2. Procedures for Exercise. Grantee shall exercise all or any part of
the Option by delivering to Real Goods: (i) written notice of the number of
vested Option Shares to be purchased, (ii) payment of the exercise price of such
Option Shares in the form of cash or, if permitted by the Committee, qualified
Common Shares, the surrender of another outstanding Award under the Plan or any
combination thereof, and (iii) payment of any required withholding pursuant to
Section 10. The Option shall be deemed to have been exercised as of the close of
business on the date the required documents and required consideration are
received by Real Goods. For purposes of this Section 2, Common Shares shall be
deemed to be “qualified” Common Shares if they have been held by Grantee for six
months or such other period as set from time to time by the Board or the
Committee.

Section 3. Termination of Employment, Retirement, Disability or Death.

(a) Vesting shall cease on the date Grantee ceases to be employed by the
Company. Following Grantee’s last day of employment with the Company, this
Option shall only be exercisable for the number of Option Shares that are vested
as of Grantee’s last day of employment with by the Company (less any Option
Shares previously acquired upon exercise of this Option).

(b) Except as provided in Section 3(c) or 3(d), following Grantee’s last day of
employment with the Company, this Option may be exercised at any time and from
time to time within the lesser of (i) the 30 day period commencing on the first
day after Grantee’s last day of employment with the Company or (ii) the
remaining term of the Option.

(c) If termination of employment occurs due to death or disability while Grantee
is an employee of the Company, then this Option may be exercised at any time and
from time to time within the lesser of (i) the one year period commencing on the
first day after Grantee’s last day of employment with the Company or (ii) the
remaining term of the Option.

(d) If termination of employment occurs due to retirement at or after normal
retirement age, as prescribed from time to time by the Company’s retirement
policy, or retirement under circumstances approved by the Committee (either
before or after retirement), then this Option may be exercised at any time
within the lesser of (i) the three month period commencing on the first day
after Grantee’s last day of employment with the Company, or, if Grantee dies
during the three month period commencing on the first day after Grantee’s last
day of employment with the Company, then the one year period commencing on the
first day after Grantee’s last day of employment with the Company, or (ii) the
remaining term of the Option.

 

-2-



--------------------------------------------------------------------------------

Section 4. Issuance and Delivery of Option Shares. The stock certificate(s)
representing Option Shares shall be issued to Grantee subject to satisfaction of
the applicable tax withholding requirements set forth in Section 10. The
issuance of Option Shares shall be in accordance with the provisions of
Section 5.

Section 5. No Issuance of Option Shares if Violation. Real Goods shall not issue
stock certificate(s) representing Option Shares if the administrator of the Plan
or its authorized agent determines, in its sole discretion, that the issuance of
such certificate(s) would violate the terms of the Plan, this Agreement or
applicable law.

Section 6. Rights as an Employee or Shareholder. Except as otherwise provided in
the Plan, no person shall be, or have any of the rights or privileges of, a
shareholder of Real Goods with respect to any of the Option Shares unless and
until certificates representing such shares shall have been issued and delivered
to such person. Neither the Plan nor this Agreement shall be deemed to give
Grantee any right with respect to continued employment with the Company, nor
shall the Plan or the Agreement be deemed to limit in any way the Company’s
right to terminate Grantee’s employment at any time.

Section 7. Nondisparagement and Further Assistance. During Grantee’s employment
and thereafter, Grantee will not make any disclosure, issue any public
statements or otherwise cause to be disclosed any information which is designed,
intended or might reasonably be anticipated to discourage suppliers, customers
or employees of the Company or otherwise have a negative impact or adverse
effect on the Company. Grantee will provide assistance reasonably requested by
the Company in connection with actions taken by Grantee while employed by the
Company, including but not limited to assistance in connection with any lawsuits
or other claims against the Company arising from events during the period in
which Grantee was employed.

Section 8. Nondisclosure of Confidential Information; Covenants.

(a) In consideration of the receipt of the Option, Grantee agrees (i) not to
disclose to any third party any trade secrets or any other confidential
information of the Company (including but not limited to cost or pricing
information, customer lists, commission plans, supply information, internal
business procedures, market studies, expansion plans, potential acquisitions,
terms of any acquisition or potential acquisition or the existence of any
negotiations concerning the same or any similar non-public information relating
to the Company’s internal operations, business policies or practices) acquired
during Grantee’s employment by the Company or after the termination of such
employment, or (ii) use or permit the use of any of the Company’s trade secrets
or confidential information in any way to compete (directly or indirectly) with
the Company or in any other manner adverse to the Company.

(b) Grantee agrees that, without the prior written consent of the Company,
signed by the Company’s Chief Financial Officer, Grantee will not, during the
term of Grantee’s employment by the Company or for a period of two years
thereafter (i) solicit any customers of the Company for the purposes of
diverting any existing or future business of such customers to a competing
source, (ii) solicit any vendors to the Company (directly or indirectly) for the
purpose of causing, inviting or encouraging any such vendor to alter or
terminate his, her or its business relationship with the Company, or
(iii) solicit any employees of the Company (directly or indirectly) for the
purpose of causing, inviting or encouraging any such employee to alter or
terminate his, her or its employment relationship with the Company.

(c) Grantee agrees that, without the prior written consent of the Company,
signed by the Company’s Chief Financial Officer, Grantee will not, during the
term of Grantee’s employment by the Company or for a period of six months
thereafter accept employment with, serve as a consultant to, or

 

-3-



--------------------------------------------------------------------------------

accept compensation from any person, firm or corporation (including any new
business started by Grantee, either alone or with others) whose products and or
services compete with those offered by the Company, in any geographic market in
which the Company is then doing business or to Grantee’s knowledge plans to do
business.

(d) The Company will be entitled to enforce its rights under this Agreement to
the extent permitted by applicable law, specifically to recover damages
permitted by applicable law by reason of any breach of any provision of this
Agreement and to exercise all other rights to which it may be entitled. Grantee
agrees and acknowledges that money damages may not be an adequate remedy for
breach of the provisions of this Agreement and that the Company may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement to the extent permitted by
applicable law.

(e) Grantee agrees that this covenant is reasonable with respect to its
duration, geographic area and scope. It is the desire and intent of the parties
that the provisions of this Section 8 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Section 8 shall be adjudicated to be invalid or unenforceable, this Section 8
shall be deemed amended to delete therefrom the portion thus adjudicated to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of this Section 8 in the particular jurisdiction in which such
adjudication is made. Grantee understands that this Agreement does not prohibit
Grantee from reporting possible violations of law to any governmental agency or
entity or filing a charge or testifying, assisting or participating in any
charge with any governmental agency, including, for example, the Department of
Justice, the U.S. Securities and Exchange Commission, the Congress, the U.S.
Equal Employment Opportunity Commission and any agency Inspector General, or
making other disclosures that are protected by law.

Section 9. Securities Laws. Grantee acknowledges that applicable securities laws
may restrict the right and govern the manner in which Grantee may dispose of the
Option Shares obtained upon exercise of the Option and Grantee agrees not to
offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law.

Section 10. Income Taxes. Grantee acknowledges that when Grantee is required to
recognize income for federal, state or local income tax purposes on account of
the grant, vesting and/or exercise of the Option, pursuant to this Agreement,
that such income shall be subject to withholding of tax by the Company. Grantee
agrees that the Company may either withhold an appropriate amount from any
compensation or any other payment of any kind then payable or that may become
payable to Grantee or, require Grantee to make a cash payment to the Company
equal to the amount of withholding required in the opinion of the Company. In
the event Grantee does not make such payment when requested, the Company may
refuse to issue or cause to be delivered any shares under this Agreement or any
other incentive plan agreement entered into by Grantee and the Company until
such payment has been made or arrangements for such payment satisfactory to the
Company have been made. Grantee agrees further to notify the Company promptly if
Grantee files an election pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, with respect to any Option Shares.

Section 11. Prohibition on Transfer or Assignment. Except as provided in the
Plan, neither this Agreement nor the Option may be transferred or assigned,
other than an assignment by will or by laws of descent and distribution, and
this Option shall be exercisable during the Grantee’s lifetime only by Grantee
or by such permitted assignee.

Section 12. Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than
Real Goods and the Grantee and their respective heirs, representatives,
successors and permitted assigns. The parties agree that this Agreement shall
survive the exercise or termination of the Option.

 

-4-



--------------------------------------------------------------------------------

Section 13. Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and made a part
hereof as though fully set forth in this Agreement. Grantee, by execution of
this Agreement, (i) represents that he is familiar with the terms and provisions
of the Plan and (ii) agrees to abide by all of the terms and conditions of this
Agreement and the Plan. Grantee accepts as binding, conclusive and final all
decisions or interpretations of the administrator of the Plan upon any question
arising under the Plan and this Agreement (including, without limitation, the
cause of any termination of Grantee’s employment with the Company). In the event
of any conflict between the Plan and this Agreement, the Plan shall control and
this Agreement shall be deemed to be modified accordingly.

Section 14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof. Grantee agrees and acknowledges
that this Agreement satisfies in full any obligations of the Company and its
subsidiaries and predecessors in connection with the grant of any stock options
or other equity incentives.

Section 15. Choice of Law. To the extent not superseded by federal law, the laws
of the State of Colorado shall control in all matters relating to this Agreement
and any action relating to this Agreement must be brought in Denver, Colorado.

Section 16. Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

Section 17. Definitions. The following definitions shall apply for purposes of
this Agreement:

(a) “Change of Control” means any transaction or series of related transactions
(A) the result of which is that any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), or persons, controlling, controlled by or under common control
with such person becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), of more than 50% of the issued and outstanding Voting Stock
(as defined below) of Company, (B) that results in the sale of all or
substantially all of the assets of Company, or (C) that results in the
consolidation or merger of Company with or into another corporation or
corporations or other entity in which Company is not the surviving corporation
(except any such corporation or entity controlled, directly or indirectly, by
Company). As used herein, the term “Voting Stock” will mean and include (I) any
capital stock of any class of Company that has the right to vote on all matters
submitted to holders of any capital stock of any class of Company, and (II) any
security, right, option, warrant or agreement convertible into or exercisable to
obtain any Common Shares or capital stock of any class that has the right to
vote on all matters submitted to holders of Common Shares.

For the avoidance of doubt, the term Change of Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of Real Goods.

 

-5-



--------------------------------------------------------------------------------

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

EXECUTED as of the date of grant set forth above.

 

REAL GOODS SOLAR, INC. GRANTEE By

 

By

 

Name / Title: Name: Address:

 

Address: 833 W. South Boulder Road

 

Louisville, Colorado 80027 Attn.: Stock Option Administration
Employee ID Number:                    

 

-6-